BAZELON, Chief Judge,
dissenting:
When this case was before us on a motion for a temporary restraining order1 we were at pains to point out that “the authority — if any — of the Department of State to grant or deny its *389permission [for appellants’ trip] is not at issue.” 2 What is at issue is the authority of the Parole Board to impose restrictions on the constitutional right to travel.3 Whatever may be the scope of that authority in the ordinary case, where, as here, the Board seeks to interfere with activities involving the expression of political and social views, it must show a compelling need for the particular restriction it seeks to invoke. No such need was shown in the prior proceeding and none has been shown here. Accordingly, I would reverse the decision of the District Court and enjoin the Parole Board from withholding its approval of appellants’ travel.

. See opinion of the court, supra at 517.


. Berrigan v. Sigler, 475 F.2d 918, 920 (1973) (Bazelon, C. J., concurring).


. Id. at 920, 921.